Citation Nr: 0820441	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  03-09 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

By a decision entered in March 2003, the RO denied service 
connection for retinitis pigmentosa.  The veteran appealed to 
the Board of Veterans' Appeals (Board).  In February 2004, 
the Board remanded the case for additional development.  The 
case was returned to the Board, and the Board denied the 
appeal by a decision entered in June 2006.

The veteran appealed the Board's June 2006 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2007, the parties to the appeal filed a motion 
asking the Court to vacate the Board's decision and remand 
the matter for readjudication.  The Court granted the motion 
later that same month.

In July 2007, the Board remanded the case for additional 
development.  The RO confirmed and continued the prior 
denial, and returned the case the Board.  The case is now 
presented for final appellate consideration.


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
decreased visual acuity during service was an early 
manifestation of retinitis pigmentosa.

2.  The veteran's visual acuity worsened during service; the 
evidence does not establish that the in-service worsening was 
clearly and unmistakably due to the natural progress of the 
disease.




CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, retinitis 
pigmentosa was aggravated by service.  38 U.S.C.A. 
§§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Ordinarily, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Pond v. West, 12 
Vet. App. 341, 346 (1999).

Under the law, if a disorder noted at the time of a veteran's 
examination, acceptance, and enrollment into service 
undergoes a chronic or permanent increase in severity during 
service, it is presumed that the disability was aggravated by 
service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2007).  The presumption may be rebutted only by 
clear and unmistakable evidence demonstrating that the 
increase was due to the natural progress of the condition.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2007).

Retinitis pigmentosa, though a congenital or hereditary 
disease, can be service connected if it is shown that the 
disease was first manifested during active military service 
or that it preexisted service and increased in severity 
during service beyond the natural progress of the disease.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990); 
VAOPGCPREC  67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 
26, 1990).  The mere genetic or familial predisposition to 
develop the symptoms, even if the individual is almost 
certain to develop the condition at sometime in his life, 
does not constitute having the disease.  Only when 
symptomatology and/or an active disease process exist can a 
claimant be said to have developed the disease.  Id.

In the present case, the evidence of record shows that the 
veteran's uncorrected visual acuity for distant vision was 
noted to be 20/25 on the right and 20/30 on the left when he 
was examined for pre-induction in March 1968.  An in-service 
examination report dated in June 1968 shows that his 
uncorrected distant visual acuity was noted to be 20/30 and 
20/40 on the right and left, respectively, and the report of 
his separation examination, conducted in May 1970, shows that 
it was 20/40 and 20/30, respectively.

After service, the veteran experienced a decrease in his 
peripheral vision and trouble seeing at night.  He was 
diagnosed with retinitis pigmentosa in the late 1980's.  In 
January 2008, a VA examiner reviewed records of the veteran's 
treatment for purposes of providing an opinion as to whether 
it was as likely as not that the veteran's decreased visual 
acuity during service represented an early manifestation of 
retinitis pigmentosa.  In response to the opinion request, 
the examiner stated, in pertinent part, that the 
"[v]eteran[']s decreased visual acuity is most likely caused 
by an early manifestation of retinitis pigmentosa."  The 
examiner explained that decreased visual acuity is a 
naturally occurring byproduct of the retinitis pigmentosa 
disease process.

Following a thorough review of the record in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence supports the veteran's claim for 
service connection.  The January 2008 VA medical opinion-
although not a model of clarity-appears to indicate, in 
essence, that it is likely that the decreased visual acuity 
noted in service was an early manifestation of retinitis 
pigmentosa.  Because decreased visual acuity was noted at 
induction, and increased in severity during service (from 
20/25 to 20/40 in the right eye), the veteran is entitled to 
the presumption of aggravation unless, as noted above, 
evidence establishes that the in-service worsening was 
clearly and unmistakably due to the natural progress of the 
disease.  Here, there is no such evidence.  The Board is 
persuaded that the criteria for an award of service 
connection have been satisfied.  The evidence, at a minimum, 
gives rise to a reasonable doubt on the question.  38 C.F.R. 
§ 3.102 (2007).  Service connection for retinitis pigmentosa 
is granted on the basis of aggravation.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection and any question relating to 
the rating or effective date can be addressed by the RO.


ORDER

Service connection is granted for retinitis pigmentosa.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


